Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered February 19, 2010, which, in an action for personal injuries sustained when plaintiff tripped on a hole in the floor of defendants’ building and fell, granted defendants’ motion to set aside the jury’s award of $350,000 for past pain and suffering and $250,000 for future pain and suffering over 37 years, and ordered a new trial on such damages unless the parties *554stipulated to a reduced award of $250,000 and $200,000 for past and future pain and suffering, respectively, unanimously reversed, on the facts, without costs, the motion denied, and the verdict reinstated.
The trial evidence showed that as a result of her fall, plaintiff suffered a chondral fracture defect in the articular surface of the right knee joint and a partial tear of the anterior cruciate ligament, requiring corrective arthroscopic surgery. She also sustained lower spinal injuries in the form of a bulging and a herniated disc. Plaintiff underwent several months of physical therapy and her treating physicians testified that her injuries are permanent and progressive, and that she will require corrective back surgery and additional surgeries on her right knee.
Under the circumstances presented, the jury’s award did not materially deviate from what would be reasonable compensation (CPLR 5501 [c]; see Harris v City of N.Y. Health & Hosps. Corp., 49 AD3d 321 [2008]; Salop v City of New York, 246 AD2d 305 [1998]; see also Sanabia v 718 W. 178th St., LLC, 49 AD3d 426 [2008]). Concur — Andrias, J.P., Friedman, Sweeny, Renwick and Román, JJ.